DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/23/2020.
Applicant’s cancelation of claims 8 and 17 is acknowledged and require no further examining.  Claims 1-7, 9-16, and 18-20 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Novak et al. (4200215) in view of reference Sheng (4552296).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitation of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 1, Novak et al. disclose a fastener driver (10) comprising:
a housing (14);
a magazine (24) coupled to the housing (14) containing fasteners (12) therein;
a nosepiece (16) at least partially defining a fastener driving track (58) into which fasteners (12) from the magazine (24) are individually received;
a driver blade (44) movable from a retracted position toward an extended position during which a fastener (12) in the fastener driving track (58) is discharged from an opening in the nosepiece (16); and
a work accessory (116) including a guide portion (136) configured to align an article with the nosepiece (16) opening prior to attaching the article to a workpiece during a fastener driving operation, and a separate puller portion (132) configured to apply a tensile force to an article to be attached to a workpiece during a fastener driving operation,
wherein the work accessory (116) is adjustable relative to the nosepiece (16) to selectively position the guide portion (136) or the puller portion (132) proximate the nosepiece (16) opening.
(Figure 2, 4 and Column 3 lines 1-20, 48-50, Column 5 lines 47-55)
However, Novak et al. does not disclose the work accessory is supportable on the housing in a position where neither the guide portion nor the puller portion protrudes form the nosepiece.
Sheng discloses a fastener driver comprising a work accessory (100) attached to the housing (2) of the fastener driver, wherein the work accessory (100) comprises a 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the work accessory of Novak et al. by incorporating the slot since column 4 lines 35-38 of Sheng states such a modification would allow the work accessory to accommodate for wires of various sizes.
Sheng shows in Figure 1 the work accessory (100) is adjustable between a maximum position wherein the work accessory can accommodate a large sized wire and a minimum position wherein the bottom surface of the work accessory is substantially flush with the bottom of the tool.  Sheng also shows in Figure 11 the work accessory (100) have indicia ranging from 10mm to 0mm.  In column 4 lines 35-38, Sheng disclose the greater distance the work accessory is moved down, the larger wire the work accessory can accommodate.  This also implies the greater distance the work accessory is moved up, the small wire the work accessory can accommodate, include no wire when the work accessory is moved to the upper most position.  When modifying Novak et al. in view of Sheng, the work accessory is interpreted to be supportable on the housing in a position where neither the guide portion nor the puller portion protrudes form the nosepiece.
Regarding claim 2, Novak et al. modified by Sheng disclose the work accessory (Novak et al. – 116) includes:
a front face (Novak et al. – see Figure 4 below); and
first and second arms (Novak et al. – 118, 120) extending from opposite sides of the front face (Novak et al. – see Figure 4 below) engageable with the housing (Novak et al. – 14) to support the work accessory (Novak et al. – 116) in a first position where the guide portion (Novak et al. – 136) is proximate the nosepiece opening, or a second position where the puller portion (Novak et al. – 132) is proximate the nosepiece opening.
(Novak et al. – Figure 4 and Column 5 lines 36-39, 55-59)
[AltContent: textbox (Front Face)][AltContent: arrow][AltContent: textbox (Novak et al.)]
    PNG
    media_image1.png
    198
    338
    media_image1.png
    Greyscale

Regarding claim 3, Novak et al. modified by Sheng disclose the first arm (Novak et al. – 118) and the second arm (Novak et al. – 120) are oriented substantially perpendicular to the front face (Novak et al. – see Figure 4 above). (Novak et al. – Figure 4)
Regarding claim 4, Novak et al. modified by Sheng disclose work accessory (Novak et al. – 116) includes a tab (Novak et al. – 130) on the front face (Novak et al. – see Figure 4 above) that is receivable within a notch (Novak et al. – 131) in the 
Regarding claim 5, Novak et al. modified by Sheng disclose the guide portion (Novak et al. – 136) includes an arcuate guide (Novak et al. – 138) defined in a first end of the front face (Novak et al. – see Figure 4 above), and wherein the puller portion (Novak et al. – 132) includes a plurality of projections (Novak et al. – 134) extending from an opposite, second end of the front face (Novak et al. – see Figure 4 above). (Novak et al. – Figure 4 and Column 5 lines 49-55)
Regarding claim 6, Novak et al. modified by Sheng disclose, in the first position of the work accessory (Novak et al. – 116), the first end of the front face (Novak et al. – see Figure 4 above) protrudes from the nosepiece (Novak et al. – 16), thereby locating the arcuate groove (Novak et al. – 138) below the nosepiece opening. (Novak et al. – Column 5 lines 49-55)
Regarding claim 7, Novak et al. modified by Sheng disclose, in the second position of the work accessory (Novak et al. – 116), the second end of the front face (Novak et al. – see Figure 4 above) protrudes from the nosepiece (Novak et al. – 16), thereby locating the projections (Novak et al. – 134) below the nosepiece opening. (Novak et al. – Column 5 lines 49-55)
Regarding claim 9, Novak et al. modified by Sheng disclose:
a detent (Novak et al. – 122) on one or the housing (Novak et al. – 14) or the work accessory (Novak et al. – 116); and 

wherein the detent (Novak et al. – 122) is received in the first aperture (Novak et al. – 126) to maintain the work accessory in the first position, and
wherein the detent (Novak et al. – 122) is received in the second aperture (Novak et al. – 128) to maintain the work accessory in the second position.
(Novak et al. – Figure 5 and Column 5 lines 39-55)
Regarding claim 13, Novak et al. modified by Sheng disclose both the first and second arms (Novak et al. – 118, 120) of the work accessory (Novak et al. – 116) are movable relative to the housing (Novak et al. – 14) to selectively remove the detent (Novak et al. – 122) from either of the first and second apertures (Novak et al. – 126, 128). (Novak et al. – Column 5 lines 39-42, 55-59)
Regarding claim 14, Novak et al. modified by Sheng disclose the arcuate groove (Novak et al. – 138) is configured to engage a wire and the projections are configured to engage a screen.  (Novak et al. – Column 5 lines 49-55)
Regarding claim 15, Novak et al. disclose a method of operating a fastener driver (10), the method comprising:
providing a work accessory (116) including a guide portion (136) configured to align an article with a nosepiece opening of the fastener driver (10) prior to attaching the article to a workpiece during a fastener driver operation, and a separate puller portion (132) configured to apply a tensile fore to an article to be attached to a workpiece during a fastener driving operation;

adjusting the work accessory (116) relative to the nosepiece from the first position to a second position where the puller portion (132) is proximate the nosepiece opening.
(Figure 4 and Column 5 lines 47-55)
However, Novak et al. does not disclose adjusting the work accessory relative to the nosepiece from the second position to a third position, in which neither the guide portion nor the puller portion protrudes form the nosepiece opening.
Sheng discloses a fastener driver comprising a work accessory (100) attached to the housing (2) of the fastener driver, wherein the work accessory (100) comprises a slot (102) so that the work accessory is adjustable between a first position where the arcuate groove (103) of the work accessory (100) is situated above the nosepiece opening and a second position where the arcuate groove (103) of the work accessory (100) is situated below the nosepiece opening and is able accommodate the maximum wire thickness. (Figure 1 and Column 2 lines 26-30, Column 3 lines 61-68, Column 4 lines 3-5)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the work accessory of Novak et al. by incorporating the slot since column 4 lines 35-38 of Sheng states such a modification would allow the work accessory to accommodate for wires of various sizes.

Regarding claim 16, Novak et al. modified by Sheng disclose the adjusting the work accessory (Novak et al. – 116) from the first position to the second position includes removing the work accessory from the nosepiece (Novak et al. – 16), rotating the work accessory (Novak et al. – 116) from the first position to the second position, and reattaching the work accessory (Novak et al. – 116) to the nosepiece (16).  (Novak et al. – Column 5 lines 55-59)

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Novak et al. (4200215) in view of reference Sheng (4552296) as applied to claim 9 above, and further in view of reference Ho (2018/0031017).
Regarding claim 10, Novak et al. modified by Sheng disclose the claimed invention as stated above but do not disclose the apertures are on the first and second arms.
Ho discloses a detent system comprising: a flexible engaging detent (31) situated on an inner object (30); and an engaging recess (23) situated on an outer object, wherein, in the fixed position, the flexible engaging detent (31) extents through the engaging recess (23), and wherein, in the sliding position, the flexible engaging detent (31) is movable relative to the inner object (30) to not extend into the engaging recess (23). (Figure 5 and Page 2 paragraph 20, 21, 24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the fastener driver of Novak et al. by incorporating the flexible detent situated on the nosepiece as taught by Ho since such a modification would prevent the need to deform the work accessory when removing the work accessory.
Regarding claim 12, Novak et al. modified Sheng and Ho disclose the detent (Ho – 31) is movable relative to the work accessory (Novak et al. – 116) to selectively remove the detent from either of the first and second apertures (Ho – 23). (Ho – Figure 5 and Page 2 paragraph 23-24)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over reference Novak et al. (4200215) in view of references Sheng (4552296) and Ho (2018/0031017) as applied to claim 10 above, and further in view of reference Niblett et al. (6948647).
Regarding claim 11, Novak et al. modified by Sheng and Ho disclose the claimed invention as stated above but do not disclose a third aperture located in one of the first or second arms.
Niblett et al. disclose a gauge (18) comprising a scale (152) and guide (154), wherein the scale (152) comprises a plurality of holes (400) configured to fixedly couple the guided relative to the scale a plurality of positions.  (Figure 16 and Column 7 lines 9-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the slot of Sheng by incorporating a plurality of apertures as taught by Niblett et al. since such a modification would allow the work accessory to have a plurality of definitive positions of work accessory relative to the nosepiece.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Novak et al. (4200215) in view of reference Sheng (4552296) as applied to claim 16 above, and further in view of reference Niblett et al. (6948647).
Regarding claim 18, Novak et al. modified by Sheng disclose the claimed invention as stated above but do not disclose removing the work accessory from the nosepiece 
Niblett et al. disclose a gauge (18) comprising a scale (152) and guide (154), wherein the scale (152) comprises a plurality of holes (400) configured to fixedly couple the guided relative to the scale a plurality of positions.  (Figure 16 and Column 7 lines 9-37)

The process of removing the detent from one of the plurality of apertures and translating the detent to a different aperture is interpreted as the steps of: removing the work accessory, translating the work accessory, and reattaching the work accessory.
Regarding claim 19, Novak et al. modified by Sheng and Niblett et al. disclose the steps of: removing a tab (Novak et al. – 130) on the work accessory (Novak et al. – 116) from a notch (Novak et al. – 131) in the nosepiece (Novak et al. – 16) and concurrently, disengaging a detent (Novak et al. – 122) on one of the nosepiece (Novak et al. – 16) or the work accessory (Novak et al. – 116) from an aperture (Novak et al. – 126, 128) in the other of the nosepiece (Novak et al. -16) or the work accessory (Novak et al. – 116). (Novak et al. – Column 5 lines 39-42)
Regarding claim 20, Novak et al. modified by Sheng and Niblett et al. disclose the step of removing the work accessory (Novak et al. – 116) from the nosepiece (Novak et al. – 16) includes resiliently deflecting one of the detent or the portion of the work accessory (Novak et al. – 116) in which the aperture (Novak et al. – 126, 128) is defined to permit disengagement of the detent (Novak et al. – 122) from the aperture (Novak et al. – 126, 128).  (Novak et al. – Column 5 lines 55-59)


Response to Arguments
The Amendments filed on 10/23/2020 have been entered.  Applicant’s cancelation of claims 8 and 17 is acknowledged and require no further examining.  Claims 1-7, 9-16, and 18-20 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Novak et al. (4200215), in view of the amendments to the claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Novak et al. (4200215) modified by reference Sheng (4552296), Examiner finds the arguments not persuasive.
Applicant states:
However, Novak in view of Sheng does not teach or suggest that a work accessory supportable on the housing in a position where neither of the guide portion or the puller position protrudes from the nosepiece.  Specifically, Sheng does not teach or suggest that the attachment 100 is movable to a position where neither of a guide portion or a puller portion protrudes from a housing.

Novak et al. is relied upon for the teaching of having a work accessory including a guide portion configured to align an article with the nosepiece opening prior to attaching the article to a workpiece during a fastener driving operation, and a separate 
Sheng shows in Figure 1 the work accessory (100) is adjustable between a maximum position wherein the work accessory can accommodate a large sized wire and a minimum position wherein the bottom surface of the work accessory is substantially flush with the bottom of the tool.  Sheng also shows in Figure 11 the work accessory (100) have indicia ranging from 10mm to 0mm.  In column 4 lines 35-38, Sheng disclose the greater distance the work accessory is moved down, the larger wire the work accessory can accommodate.  This also implies the greater distance the work accessory is moved up, the small wire the work accessory can accommodate, include no wire when the work accessory is moved to the upper most position.  
Therefore, when modifying Novak et al. in view of Sheng, the work accessory is interpreted to be supportable on the housing in a position where neither the guide portion nor the puller portion protrudes form the nosepiece.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 8, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731